Citation Nr: 9921377	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether the veteran has presented new and material evidence to 
reopen a claim for service connection for Ménière's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1942.

The appeal arises from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, finding, in pertinent part, that new and 
material evidence had not been submitted to warrant reopening the 
veteran's claim of entitlement to service connection for 
Ménière's syndrome. 

Following the veteran's proper perfection of an appeal in 
November 1997, the Board in December 1998, in pertinent part, 
remanded the veteran's request to reopen his claim, to allow the 
RO to reconsider the request in light of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  That development having been completed, 
with the RO's issuance of a Supplemental Statement of the Case in 
February 1999 wherein the request to reopen was considered in 
light of Hodge, the case now comes to the Board.  


FINDING OF FACT

Evidence received since the last final decision by the RO in 
August 1972 is not so significant, either by itself or together 
with all the evidence of record, that it must be considered to 
fairly decide the merits of the veteran's claim for service 
connection for Ménière's syndrome.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's 
last final decision denying service connection for Ménière's 
syndrome; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1942 to December 
1942.

As a preliminary matter, the Board call the reader's attention to 
the Board's exclusive use of the term "Ménière's syndrome" in 
this decision, even though medical records and statements by the 
veteran and his representative may use the term "Ménière's 
disease" to describe the same condition.  The Board herein 
exclusively uses the term "Ménière's syndrome" to aid clarity 
and avoid confusion.  

The veteran was last denied service connection for Ménière's 
syndrome by an August 1972 RO rating decision.  The decision 
became final for lack of timely appeal.  

That determination was based in part on a VA examination for 
compensation purposes in May 1972.  In that examination, a 
history was noted of the veteran developing decreased hearing in 
the left ear since 1946, attributed to chronic otitis media.  A 
history was also noted of the veteran developing episodes of 
nausea, vomiting, deceased hearing, and ringing in the right ear, 
with onset of these episodes approximately three years prior to 
the May 1972 examination.  The examiner noted that the veteran 
was previously provisionally diagnosed with Ménière's syndrome by 
the examiner himself and two other treating physicians, but that 
since that time the veteran had complained of other symptoms not 
necessarily consistent with Ménière's syndrome.  Noted additional 
symptoms included loss of balance, constant ringing in the right 
ear, and other neurologic complaints including aching and 
throbbing of all his muscles.  Despite some inconsistencies 
between the veteran's reports of symptoms and physical findings, 
and despite other neurological complaints without associated 
physiological findings, the examiner concluded that it was still 
most likely that the veteran had Ménière's syndrome, based on the 
veteran's hearing loss and his subjective symptomatology.  

In the August 1972 RO rating decision, the RO noted that a VA ear 
nose and throat examiner in March 1972 concluded that an 
association between the veteran's possible Ménière's syndrome and 
his primary otologic condition was not likely.  In the absence of 
medical evidence causally relating the veteran's possible 
Ménière's syndrome to either his period of service or his 
service-connected left ear hearing loss, the RO denied the claim 
for service connection for Ménière's syndrome.

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  If the Board determines that the 
appellant has produced new and material evidence, the case is 
reopened and the Board must evaluate the merits of the 
appellant's claim in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Glynn v. Brown, 6 Vet. App. 523 (1994).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held invalid the test applied in that case by the Board and the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(Court) for determining whether new and material evidence had 
been submitted to warrant reopening of a claim for service 
connection.  Specifically, the Federal Circuit held that "new 
and material evidence" as provided in 38 C.F.R. § 3.156(a), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) as requiring a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, both 
new and old, would change the outcome."  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.

Furthermore, the Court has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Medical records since that August 1972 last final prior denial of 
service connection for Ménière's syndrome include VA audiometric 
examinations and outpatient treatment examinations for ear nose 
and throat conditions.  In many of these records a history of 
Ménière's syndrome is noted or the veteran reports having 
recently had an episode of Ménière's syndrome.  Many of the 
outpatient treatment records also report ongoing treatment with 
Valium for intermittent episodes of dizziness.  

In July 1983 VA ear nose and throat outpatient treatments the 
veteran was noted to have a stable, dead left ear with no 
hearing, and hearing loss in the right ear improved with a 
hearing aid.  He was also noted to have occasional dizziness and 
occasional angina.  Ménière's syndrome and a dead ear on the left 
were diagnosed.

An electronystagmogram (ENG) was conducted in July 1983.

The claims file contains February 1995 to July 1997 VA outpatient 
records of treatment for symptoms suspected of being due to 
Ménière's syndrome, dizziness and violent dizzy spells, vertigo, 
an unsteady gait, and hearing loss, and for nervousness 
apparently associated with the veteran's dizziness.  An MRI scan 
was obtained in September 1995, and a CT scan was obtained in 
July 1996.  An electronystagmography (ENG) was performed in June 
1995.  However, these VA records contain no statements as to the 
etiology of the veteran's Ménière's syndrome.

In an August 1997 notice of disagreement, the veteran reported 
that in March 1995 he entered a "study group" run by a Dr. U. 
Khetarpal concerning hearing loss and its connection with 
Ménière's syndrome.  He reported that beginning in March 1995 and 
lasting through most of 1995 he had undergone a battery of tests 
at a VA hospital and the university hospital in Syracuse, and 
that these tests showed a definite connection between his 
Ménière's syndrome and his hearing loss.  He informed that the 
tests showed that both his middle ears were diseased and that he 
had profound sensorineural hearing loss in the left ear and mild 
to moderate sensorineural hearing loss in the right ear.  He 
reported that Dr. Khetarpal had told him that an operation that 
the doctor had hoped to perform to eliminate his dizziness was 
out of the question because the operation would leave him 
completely deaf.  

Together with that notice of disagreement, the veteran submitted 
copies of VA outpatient treatment records, including records 
dated from 1995 pertaining to treatment or testing related to 
Ménière's syndrome or hearing loss.  

In response to that August 1997 notice of disagreement, the RO in 
August 1997 requested all Syracuse VA Medical Center (VAMC 
Syracuse) outpatient treatment and hospitalization records from 
March 1, 1995, "including what the veteran termed study group 
records."  In August 1997 VAMC Syracuse reportedly provided all 
hospitalization and outpatient treatment records from March 1, 
1995, and these were included in the claims file.  However, none 
of these submitted records and none of the other medical records 
within the claims file from that period mentioned a study group 
or drew any correlation between the veteran's Ménière's syndrome 
and his left ear hearing loss.  The Board notes that not all of 
the records from 1995 that were already in the claims file or 
that were submitted by the veteran with his August 1997 notice of 
disagreement were subsequently submitted by the Syracuse VAMC in 
its August 1997 response to the August 1997 request by the RO.  
However, it appears that between the VAMC Syracuse medical 
records from 1995 that were previously of record, those that were 
submitted by the veteran in August 1997, and those submitted by 
the VAMC in August 1997, a sufficiently complete set of VA 
medical records from VAMC Syracuse has been obtained, including 
in particular records from the period in 1995 beginning in March 
of that year during which, by the veteran's report, the veteran 
had participated in a study as related to his Ménière's syndrome 
and hearing loss.  As stated above, the records presented from 
that period make no mention of any such study, and draw no 
correlation between the veteran's Ménière's syndrome of the right 
ear and is service-connected left ear hearing loss.  

A VA outpatient treatment record from March 1995 submitted by the 
veteran in August 1997 noted a history of Ménière's syndrome.  
The examiner found the veteran to have profound sensorineural 
hearing loss in the left ear and downsloping sensorineural 
hearing loss in the right ear.  However, an assessment/prognosis 
by the examiner questioned the presence of Ménière's syndrome, 
presumably on the basis of findings inconsistent with the 
syndrome. 

At a November 1996 VA audio-ear disease examination for 
compensation purposes, the examiner did not mention Ménière's 
syndrome.  

Upon review of the entire claims file, the Board observes that 
medical evidence added to the claims file since the last prior 
final denial in August 1972 includes no opinions speaking to the 
etiology of the veteran's claimed Ménière's syndrome or otherwise 
addressing a causal relationship between the veteran's claimed 
Ménière's syndrome to either his period of service or his 
service-connected left ear hearing loss.  

The veteran has contended that medical statements were made or 
otherwise recorded since that time to the effect that his 
Ménière's syndrome was causally related to his left ear hearing 
loss, or to the effect that an operation for his Ménière's 
syndrome was precluded because it would result in total deafness, 
because it would cause deafness in his right ear and he was 
already totally deaf in the left ear.  However, the veteran has 
produced no medical evidence containing such statements, and the 
claims file contains no such medical records.  The Court, 
speaking to such lay reports of medical statements as those 
reports made by the veteran, has held that a layman's account, 
filtered through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence required to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) 
(layperson is generally not capable of proffering opinion on 
matter requiring medical knowledge).  Thus the Board does not 
consider the veteran's statements regarding what physicians 
purportedly said (in the absence of those physicians' statements 
from the record) to be so significant, by themselves or together 
with all the evidence of record, as to warrant reconsideration of 
the claim. 38 C.F.R. § 3.156; Compare Justus.

In the absence of new medical evidence speaking to the issue of a 
causal link to service or a causal connection to the veteran's 
service-connected left ear hearing loss, and in the absence of 
new statements by the veteran that could support a well-grounded 
claim for service connection for Ménière's syndrome, the Board 
does not find that new evidence has been submitted since the last 
final denial in August 1972 which is so significant, by itself or 
when considered with all the evidence of record, that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board must deny the veteran's request to reopen 
his claim for service connection for Ménière's syndrome.  38 
C.F.R. § 3.156 (1998).


ORDER

New and material evidence not having been submitted, the claim 
for entitlement to service connection for Ménière's syndrome is 
not reopened.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

